El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
Esta apelación envuelve la suficiencia de una demanda en que se alegan tres causas de acción. En la segunda y ter-cera causas de acción se repetía la relación de hechos de la primera y meramente se alegaron daños y perjuicios adicio-nales como consecuencia de los hechos anteriores. En la primera causa de acción se alegó que la casa del demandante fué destruida totalmente por los actos de violencia del deman-dado y se reclamaron $125 en concepto de daños y perjuicios en dicha causa de acción. Fué interpuesta una excepción previa a toda la demanda que la corte declaró con lugar y subsiguientemente fuá dictada sentencia a favor del deman-dado.
Como consecuencia de la destrucción de la casa de los de-mandantes, alegaron éstos en su segunda causa de acción que estaban sin albergue o medios para obtenerlos, y que algunos de ellos se enfermaron, y reclaman la suma de $5,000. Cree-mos que en este caso en vez de interponer excepción previa hubiera sido mejor práctica solicitar que fuera eliminada la segunda causa de acción, puesto que en ella meramente se referían de nuevo los hechos de la primera causa de acción. Los demandantes, sin embargo, eligieron hacer los daños y perjuicios el argumento principal de su segunda causa de acción y como estos daños eran demasiado remotos y los da-ños verdaderamente sufridos por ellos pudieron haber sido recobrados de acuerdo con su primera causa de acción, cree-mos que puede hacerse una excepción previa general que com-prenda la falta de fundamento de la alegación de daños. ■
La tercera causa de acción hacía referencia únicamente *486a daños punitivos o ejemplares. No vemos nada en cnanto a la forma en one tuvo lugar la destrucción de la casa que baga a la demandada responsable por daños punitivos, y debe resolverse también que esa alegación es mala dentro de la excepción previa general, puestq que los daños fueron dema-siado remotos.
Después de declararse que eran malas la segunda y ter-cera causas de acción la corte no tenía jurisdicción.para cono-cer de una reclamación de $125 y ^debidamente declaró con lugar la excepción previa interpuesta a la primera causa de acción, fundada en la falta de jurisdicción.
Habiendo elegido los demandantes estar y pasar por el resultado de 1a. excepción previa puesto que todos fueron becbo partes indebidamente en una acción de daños y perjui-cios-, la elección en someterse a las consecuencias de la refe-rida excepción previa debe considerarse como permanente, no debiendo dárseles a los demandantes más permiso para bacer enmiendas.
Debe confirmarse la sentencia.

Confirmada la sentencia.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.